
	
		I
		112th CONGRESS
		2d Session
		H. R. 5224
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on hand operated globe
		  type valves of steel, having an opening approximately 7.62 cm. or more in
		  diameter and certified by the importer as meeting ASME B16.34 certification
		  requirements as approved for use in nuclear facilities.
	
	
		1.Hand operated globe type
			 valves of steel, having an opening approximately 7.62 cm. or more in diameter
			 and certified by the importer as meeting ASME B16.34 certification requirements
			 as approved for use in nuclear facilities
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Hand operated globe type valves of steel, having an opening
						approximately 7.62 cm. or more in diameter and certified by the importer as
						meeting ASME B16.34 certification requirements as approved for use in nuclear
						facilities (provided for in subheading 8481.80.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
